Mr. Justice McLEAN
delivered the opinion of the court.
This writ of error brings before us the judgment of the Circuit Court, held by the District Judge for the Southern District of Mississippi.
An execution having been levied on certain slaves as the property of one James J. Chewning, at the instance of the defendant in error, which slaves were claimed by the plaintiff in error, an issue was joined, under the laws of Mississippi, to try the right of property. On the trial, a mortgage was given in evidence, executed by Chewning in 1839, long prior to the levy, to secure to the Railroad Bank of Vicksburg a debt of $ 130,000. This mortgage embraced all the slaves levied on, except one. Other mortgages were given' in evidence, executed by Chewning, to secure the payment of several other debts.
Oh the trial, the Circuit Court instructed the jury, that if “any one of the mortgages conveyed more property than would be sufficient to secuve the debt provided for in the mortgage, such mortgage was fraudulent,” and that the fact of more property being conveyed as aforesaid was a circumstance from which the jury might presume fraud.
This instruction is erroneous. It is no badge of fraud for a mortgage, which is a mere security, to cover more property than will secure the debt due. Any creditor may pay the mortgage debt, and proceed against the property; or he may subject it to the payment of his debt, by other modes of proceeding.
The judgment of the Circuit Court is reversed, and a venire de novo awarded.

Order.

This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the Southern District of Mississippi, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this court, that the judgment of the said Circuit Court in this cause be, and the same is hereby, reversed, with costs, and that this cause be, and the same is hereby, remanded to the said Circuit Court, with directions to award a venire facies de novo.